Appellant was given two years in the penitentiary on a charge of receiving and concealing stolen property, from which he appeals.
The indictment properly alleges the theft of $250.00 by another party and the receipt and concealing of same by appellant. The only evidence relied upon to support the conviction is the testimony of Bill Maddox, a policeman, who relates that appellant told him that he had received $250.00 of the money and said he hid it. *Page 297 
By an appropriate bill of exception the defendant attacks the sufficiency of this evidence to support a conviction on the ground that the State has failed to show that the money which appellant admitted he received was acquired by theft. The corpus delicti may not be established by the extra judicial confession of the appellant alone, but may only be utilized to aid other proper evidence to establish it. (Franklin v. State,144 S.W.2d 581, and J. T. Patterson v. State, being cause No. 21,362 on the docket of this court and not yet reported.) (140 Tex.Crim. Rep.).
The judgment of the trial court is reversed and the cause remanded.